241 Ga. 334 (1978)
245 S.E.2d 295
SCOCCA
v.
WILT.
33501.
Supreme Court of Georgia.
Submitted April 21, 1978.
Decided May 17, 1978.
John D. Varnell, for appellant.
B. J. Smith, for appellee.
JORDAN, Justice.
This is an appeal from an order of the trial court dismissing the appellant's appeal for delay in payment of costs in an action seeking to hold the husband-appellee in contempt for failure to pay alimony and child support.
The record fails to show that the appellant was given notice and an opportunity for a hearing prior to the order of the court granting the appellee's motion to dismiss. As we read Code Ann. § 6-809 (b) the appellant was entitled to an opportunity for a hearing on the appellee's motion to dismiss for delay in payment of costs. The case is therefore remanded to the trial court to conduct a hearing on the motion to dismiss after notice to the appellant.
*335 Judgment reversed and remanded. All the Justices concur.